     Case 6:21-cv-00016 Document 71 Filed on 07/12/21 in TXSD Page 1 of 10




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                              VICTORIA DIVISION
__________________________________________
                                           )
STATE OF TEXAS, STATE OF                   )
LOUISIANA                                  )
                                           )
                        Plaintiffs,        )
      v.                                   )  No. 6:21-cv-00016
                                          )
UNITED STATES OF AMERICA, et al.          )
                                          )
                        Defendants.       )
__________________________________________)

__________________________________________
                                          )
SHERIFF BRAD COE, et al.                  )
                                          )
                           Plaintiff,     )
      v.                                  )                   No. 3:21-cv-00168
                                          )
JOSEPH R. BIDEN, JR., et al.              )
                                          )
                           Defendants.    )
__________________________________________)

   DEFENDANTS’ MOTION TO CONSOLIDATE RELATED CASES AND BRIEFLY
   STAY THE CASES PENDING CONSIDERATION OF HOW BEST TO PROCEED

       Two sets of plaintiffs bring overlapping legal claims against effectively-identical

defendants, and seek the same injunctive relief against Defendants’ priority scheme for

immigration enforcement. To avoid potentially inconsistent judgments within the same district,

and to serve the interests of judicial and party economies, the Court should consolidate the actions.

Defendants accordingly respectfully move to consolidate, before this Court, Coe, et al. v. Biden,

et al., No. 3:21-168, with State of Texas, et al. v. United States of America, et al., No. 6:21-16.

Additionally, should this Court grant consolidation, Defendants ask this Court to stay proceedings

in these matters, including the pending preliminary injunction motion in Coe, and,

                                                -1-
      Case 6:21-cv-00016 Document 71 Filed on 07/12/21 in TXSD Page 2 of 10




correspondingly, order the parties to file status reports within seven days on how best to proceed

in a way that would most promote judicial economy. Defendants conferred with counsel for

Plaintiffs in both actions. Both sets of plaintiffs oppose Defendants’ motion to consolidate and stay

proceedings. 1

                                                 BACKGROUND
         On January 20, 2021, the then-Acting Secretary of Homeland Security issued a

memorandum titled “Review of and Interim Revision to Civil Immigration Enforcement and

Removal Policies and Priorities.” See Ex. A (the “Pekoske Memo”) (ECF 42-1). The Pekoske

Memo made note of DHS’s inherent resource limitations and the “significant operational

challenges” it faces due to the COVID-19 pandemic, and, in light of these considerations, called

upon DHS “components to conduct a review of policies and practices concerning immigration

enforcement.” Id. at 1. Consistent with longstanding historical practice, Acting Secretary Pekoske

instructed DHS components to develop recommendations concerning, among other things,

“policies for prioritizing the use of enforcement personnel, detention space, and removal assets”

and “policies governing the exercise of prosecutorial discretion.” Id. at 2.

         The Pekoske Memo identifies three broad “priority” groups of noncitizens that DHS

components should focus on when rendering “a range” of “discretionary enforcement decisions,

including deciding” whom to “arrest” and “detain.” Id. These priority groups are: national security,
border security, and public safety. Id. The Pekoske Memo clarified, however, that “nothing”

therein “prohibits the apprehension or detention of” other noncitizens “who are not identified as

priorities.” Id. at 3 (emphasis added).

         On February 18, 2021, ICE issued a memorandum to operationalize the enforcement

priorities in the Pekoske Memo. See Ex. B (the “ICE Interim Guidance,” and together with the

Pekoske Memo, the “Memoranda”) (ECF No. 42-2). The ICE Interim Guidance confirms that

“ICE operates in an environment of limited resources,” and “necessarily must prioritize” certain

1
 As a procedural matter and to the extent necessary under the Local Rules, see LR 7.6, Defendants consent to the
Coe Plaintiffs filing a response to this motion notwithstanding the fact that they are not a party to the Texas action.

                                                          -2-
     Case 6:21-cv-00016 Document 71 Filed on 07/12/21 in TXSD Page 3 of 10




“enforcement and removal actions over others” in order to “most effectively achieve [its] mission”

of “national security, border security, and public safety.” Id. at 2-3. The guidance further elaborates

on the Pekoske Memo and its priority groups. Specifically, the ICE Interim Guidance catalogues

the three presumed priority groups identified in the Pekoske Memo, and notes that, at ICE’s

request, DHS agreed to include “qualifying members of criminal gangs and transnational criminal

organizations” in the list of presumed priority groups. Id. at 1, 4-5 (hereinafter, the priority group

provisions in the Memoranda will be referred to as the “Priority Framework”). Furthermore, the

ICE Interim Guidance reiterates that the Priority Framework does not “prohibit the arrest,

detention, or removal of any noncitizen.” Id. at 3 (emphasis added). Enforcement actions against

other priorities are permissible when justified by “all relevant facts and circumstances,” including

the nature of any prior criminal convictions and the agency’s limited resources. Id. Finally, the

guidance clarifies that its provisions “will remain in effect” only until the agency institutes “new

enforcement guidelines.” Id. at 1. Defendants’ current expectation is that the Secretary will issue

new immigration enforcement priorities by the end of August or the beginning of September. See

Defendants’ Advisory (ECF No. 63).

          Texas and Louisiana (“the States”) brought suit on April 6, 2021, challenging the Priorities

Framework (Part B of the Pekoske Memo and the ICE Interim Guidance). See Compl., ECF No.

1. Three weeks later, the States moved to preliminarily enjoin the Priority Framework. See Mot.

for Prelim. Inj. (ECF No. 18) (“Texas PI Mot.”). In their motion, the States assert claims under the

Administrative Procedures Act (“APA”), the Take Care Clause, and a purported “Agreement”

between Texas and DHS.

          Sheriff Brad Coe and Kinney County, Texas, along with three other sheriffs and their

counties, as well as a union that claims ICE officers as members (collectively, “Coe”), brought

suit on July 1, 2021, challenging the same Priorities Framework. Last week, they filed a motion to

preliminarily enjoin the Priorities Framework. See Coe Mot. for Prelim. Inj. (ECF No. 7) (“Coe PI

Mot.”). As in the Texas case, Plaintiffs in Coe bring claims under the APA and the Take Care

Clause.

                                                  -3-
     Case 6:21-cv-00016 Document 71 Filed on 07/12/21 in TXSD Page 4 of 10




                                      LEGAL STANDARD
       Federal Rule of Civil Procedure 42 provides that “[i]f actions before the court involve a

common question of law or fact, the court may: (1) join for hearing or trial any or all matters at

issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary

cost or delay.” Fed. R. Civ. P. 42(a). Local Rule 7.6 directs litigants to file motions for

consolidation with the trial judge in the oldest case. LR 7.6.

       “‘Consolidating actions in a district court is proper when the cases involve common
questions of law and fact, and the district judge finds that consolidation would avoid unnecessary

costs or delay.’” Texas Dep’t of Transportation v. Canal Barge Co., No. 4:20-CV-00868, 2020

WL 4335787, at *2 (S.D. Tex. July 28, 2020) (quoting St. Bernard Gen. Hosp., Inc. v. Hosp. Serv.

Ass’n. of New Orleans, Inc., 712 F.2d 978, 989 (5th Cir. 1983)) (alteration omitted). Doing so

helps to “eliminate unnecessary repetition and confusion.” Dupont v. S. Pac. Co., 366 F.2d 193,

195 (5th Cir. 1966). Courts consider the following factors in deciding motions to consolidate:
       (1) whether the actions are pending before the same court, (2) whether common
       parties are involved in the cases, (3) whether there are common questions of law
       and/or fact, (4) whether there is risk of prejudice or confusion if the cases are
       consolidated, and if so, is the risk outweighed by the risk of inconsistent
       adjudications of factual and legal issues if the cases are tried separately, and (5)
       whether consolidation will conserve judicial resources and reduce the time and cost
       of trying the cases separately.
In re Enron Corp. Securities, Derivative & “ERISA” Litigation, Civ. A. Nos. H-01-3624, H-04-

0088, H-04-0087, H-03-5528, 2007 WL 446051, at *1 (S.D. Tex. Feb. 7, 2007) (citations omitted).

                                          ARGUMENT

            This Court Should Consolidate the Texas and Coe Challenges to DHS’s and
            ICE’s Interim Enforcement Guidance.
       The relevant factors counsel in favor of consolidation.

       1.      Texas and Coe are both pending in the U.S. District Court for the Southern District

of Texas. See Enron Corp., 2007 WL 446051, at *1.

       2.      The legal issues for this Court to decide in Texas and Coe are substantially similar.

Both the State Plaintiffs and the Coe Plaintiffs make the same core statutory claims: that the

                                                 -4-
      Case 6:21-cv-00016 Document 71 Filed on 07/12/21 in TXSD Page 5 of 10




Priorities Framework is contrary to law under the APA because it violates 8 U.S.C. § 1226(c), 8

U.S.C. § 1231(a), and the Take Care Clause, it is arbitrary and capricious, and it was issued without

observance of the requirements of notice-and-comment rulemaking. Compare Coe Compl. at

¶¶ 99-133, with Texas Compl. at ¶¶ 94-121, 126-31. Coe Plaintiffs’ sole unique claim is that the

guidance violates also 8 U.S.C. § 1225(b)(2)(A). Coe Compl. at ¶¶ 93-98. The States offer one

additional claim, that the Priorities Framework violates an agreement between Texas and DHS,

which is already fully briefed. Texas Compl. at ¶¶ 122-25. That Plaintiffs’ legal theories are not

completely identical is no bar to consolidation, especially given the substantial overlap of the

claims and Defendants’ APA threshold defenses. 9A Charles Alan Wright & Arthur R. Miller,

Federal Practice & Procedure § 2384 at n.22 (3d ed.) (“Consolidation is not barred simply because

the plaintiffs may be relying on different legal theories . . . the critical consideration . . . is whether

there is at least one common question of law or fact to justify bringing the actions together.”).

Because the cases share most legal issues, the Court should grant the motion to consolidate.

PEMEX Exploración y Producción v. BASF Corp., No. CV H-10-1997, 2011 WL 13134611, at *4

(S.D. Tex. Oct. 4, 2011) (cases consolidated where “[m]any of the questions of law [were]

common”) (emphasis added).

        3.       The potential for inconsistent results also counsels consolidation. “Many of the

questions of law common to both actions are questions that should be adjudicated by one court to

avoid inconsistent rulings.” PEMEX, 2011 WL 13134611, at *4 (identifying mostly legal

questions). Defendants’ APA threshold defenses, e.g., whether a framework providing internal

guidance for enforcement actions is committed to agency discretion, either apply or do not. The

Priorities Framework either violates 8 U.S.C. § 1226(c), or it does not. The same as to 8 U.S.C.

§ 1231(a). The same as to the Take Care Clause. The same as to whether it is arbitrary or

capricious. Consolidating the two actions eliminates the possibility that this Court reaches

inconsistent determinations about the application of these provisions. 2 9A Charles Alan Wright &

2
 Complicated legal questions benefit from circulation in the lower courts, of course. See Texas PI Opp’n at 46-47.
But, Rule 42(a) dictates that within the same court, the interest of consistent judgments reigns. See FRCP 42(a).

                                                        -5-
      Case 6:21-cv-00016 Document 71 Filed on 07/12/21 in TXSD Page 6 of 10




Arthur R. Miller, Federal Practice & Procedure § 2384 at n.28 (3d ed.). Contra, e.g., Weir-Cove

Moving & Storage Co. v. Fleet Owners Insurance Fund, 2019 WL 266422, *2 (N.D. Ohio 2019)

(“[T]he fact that both cases are pending before the same judicial officer already minimizes the risk

of inconsistent results.”).

         4.       The parties are substantially similar. Both Complaints name the same Defendants,

except that President Biden is also named as a Defendant in Coe. Defendants acknowledge, of

course, that Plaintiffs are distinct parties, but courts often consolidate cases when different

plaintiffs seek the same relief. 9A Charles Alan Wright & Arthur R. Miller, Federal Practice &

Procedure § 2384 at n.12 (3d ed.). The Plaintiffs in both Texas and Coe ask this Court to enjoin

the Priorities Framework, and so consolidation is appropriate.

         5.       Consolidation will serve judicial and party economy. Defendants have already

briefed, and this Court has already been considering, the significant majority of the arguments that

the Coe Plaintiffs present in their PI. Compare Coe PI, with Texas PI. Rather than a second judicial

officer getting up to speed—and Defendants having to fully re-brief the issues—this Court could

order supplemental briefing on the new and case-specific elements of the Coe motion (i.e., standing

and irreparable harm and the one additional statutory claim). The Coe Plaintiffs would have a full

opportunity to be heard, while the Court and Defendants can preserve resources. 3

         6.       Consolidation will not prejudice either set of Plaintiffs because they are already

litigating together and because the States have accepted delay. In the States’ response to this

Court’s inquiry about whether to schedule an evidentiary hearing, the States’ counsel coordinated

with Coe’s counsel to represent not only the general willingness of certain witnesses to testify, but

also specific terms for that testimony and the witnesses’ schedules. See Plaintiffs’ Resp. (ECF No.

70) at 2-3. Though it may have been conceivable for the States to suggest they would be prejudiced

by a delay resulting from consolidating the cases, the States have already accepted that delay by

3
  Although Defendants submit that an evidentiary hearing is not appropriate for the reasons stated in their recent
Advisory, see ECF No. 69, if the evidentiary hearing contemplated by the Court were to proceed, it would be highly
inefficient to have two separate evidentiary proceedings in the same district involving the same witnesses testifying
about the impact of the same federal policy. Thus, to the extent the Court wishes to hold such a hearing, the
pendency of such a hearing would favor consolidation.

                                                         -6-
      Case 6:21-cv-00016 Document 71 Filed on 07/12/21 in TXSD Page 7 of 10




now suggesting an evidentiary hearing is appropriate in this matter, even though they have a fully

briefed motion for preliminary injunction. See id. at 2 (“an evidentiary hearing is appropriate”),

contra Defs.’ Advisory (ECF No. 69) (submitting that this Court should resolve the pending

motion for preliminary injunction on the fully submitted record). Thus, there is no apparent reason

why Plaintiffs would be prejudiced by consolidation.
             This Court Should Briefly Stay the Cases Pending Consideration of How Best to
             Proceed.

         Should this Court grant the motion to consolidate, Defendants respectfully request that this

Court stay proceedings in these matters, including the briefing on the Coe preliminary injunction

motion, until the parties have an opportunity to propose a path forward in these actions that would

best promote judicial economy. Given the substantial overlap between the fully briefed preliminary

injunction motion in Texas, there are more efficient ways to proceed than duplicative briefing. One

possibility is for the parties to supplement the briefing in Texas with arguments pertinent to Coe

(i.e., standing, irreparable harm, and the additional statutory claim). Regardless, the parties should

first confer before proceeding and thus Defendants respectfully request that the Court order status

reports to be filed within seven days of any order consolidating these matters. 4

         Neither set of plaintiffs would be prejudiced by a short stay. The Coe plaintiffs waited

nearly five months before bringing a preliminary injunction motion seeking to enjoin the ICE

Interim Guidance. Surely, a brief stay to determine how to most efficiently address the issues raised

in their motion will not cause prejudice. See Morland v. Sprecher, 443 U.S. 709, 710 (1979)

(rejecting request for expedited review because petitioner waited two and a half months before

making request). “[E]quity aids the vigilant.” See Carver v. Liberty Mut. Ins. Co., 277 F.2d 105,



4
 One such issue the parties will need to address is how best to resolve the Coe Plaintiffs’ request to file an affidavit
under seal that would require Defendants’ counsel to not share allegations made against DHS with DHS. See Coe v.
Biden, Pls.’ Mot. for Leave to File Affidavit Under Seal (ECF No. 8).

                                                          -7-
     Case 6:21-cv-00016 Document 71 Filed on 07/12/21 in TXSD Page 8 of 10




109 (5th Cir. 1960) (emphasizing that plaintiff “allowed most of the year to elapse before filing

suit”). Likewise, the Texas Plaintiffs have already countenanced a multi-week delay by suggesting

that the Court should order an evidentiary hearing, notwithstanding that their motion for

preliminary injunction is fully briefed and they did not previously seek a hearing. See Pls.’ Resp.

In any event, the purpose of the status reports will be for the parties to determine how to close the

record for this Court’s consideration of the multiple preliminary injunction motions in the most

efficient manner possible.

                                         CONCLUSION

       For the foregoing reasons, the Court should consolidate the related cases, stay proceedings

in Coe and Texas, and order the parties to file status reports within seven days of entry of an order

consolidating the matters.



Dated: July 12, 2021                          Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              BRIGHAM J. BOWEN
                                              Assistant Branch Director

                                              /s/ Adam D. Kirschner
                                              ADAM D. KIRSCHNER
                                              Attorney-in-charge
                                              IL Bar. No. 6286601
                                              Senior Trial Counsel
                                              BRIAN C. ROSEN-SHAUD
                                              ME Bar No. 006018
                                              MICHAEL F. KNAPP
                                              CA Bar No. 314104
                                              KUNTAL CHOLERA
                                              DC Bar No. 1031523
                                              Trial Attorneys
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              Tel: (202) 353-9265
                                                -8-
Case 6:21-cv-00016 Document 71 Filed on 07/12/21 in TXSD Page 9 of 10




                               Fax: (202) 616-8460
                               Email: Adam.Kirschner@usdoj.gov
                                      Brian.C.Rosen-Shaud@usdoj.gov
                                      Michael.F.Knapp@usdoj.gov
                                      Kuntal.Cholera@usdoj.gov

                               Mailing Address:
                               Post Office Box 883
                               Washington, D.C. 20044

                               Courier Address
                               1100 L Street NW, Room 11020
                               Washington, D.C. 20005

                               EREZ REUVENI
                               CA Bar No. 264124
                               Assistant Director
                               U.S. Department of Justice
                               Civil Division, Office of Immigration Litigation
                               P.O. Box 868, Ben Franklin Station
                               Washington, D.C. 20044
                               202-307-4293 (telephone)
                               Email: Erez.R.Reuveni@usdoj.gov

                               Counsel for Defendants


                               DANIEL DAVID HU
                               Assistant United States Attorney
                               Chief, Civil Division
                               State Bar No. 10131415
                               S.D. I.D. 7959
                               Southern District of Texas
                               1000 Louisiana, Suite 2300 Houston, TX 77002
                               Tel: (713) 567-9000
                               Fax: (713) 718-3300
                               Daniel.Hu@usdoj.gov

                               Local Counsel




                                 -9-
    Case 6:21-cv-00016 Document 71 Filed on 07/12/21 in TXSD Page 10 of 10




                             CERTIFICATE OF COMPLIANCE

       I certify that the total number of words in this motion, exclusive of the matters designated

for omission, is 2525, as counted by Microsoft Word.
                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER


                             CERTIFICATE OF COMPLIANCE
       I certify that on July 12, 2021, I conferred with counsel for the Texas Plaintiffs and

counsel for the Coe Plaintiffs, who both represented they are opposed to this motion.

                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER

                                CERTIFICATE OF SERVICE


       I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on July 12, 2021.
                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER




                                               -10-
